         Case 4:20-cr-00030-BSM Document 6 Filed 01/16/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                            HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
VS.                                              )      NO. 4:20 CR 00030-01 BSM
                                                 )
JONATHAN WILLIAMS                                )


                     ENTRY OF APPEARANCE AS ATTORNEY

   I, TYLAR C.M. TAPP, III, do hereby enter my appearance as attorney of record for the

Defendant, JONATHAN WILLIAMS.


                                                 /s/ Tylar C.M. Tapp, III
                                                 TYLAR C.M. TAPP, III
                                                 TAPP LAW FIRM, P.A.
                                                 P.O. Box 1296
                                                 Hot Springs, AR 71902
                                                 (501) 623-9800
                                                 (501) 623-9801 fax
                                                 AR Bar #98171
                                                 CO Bar #38482
                                                 E-Mail: tylar@tapplaw.com

                             CERTIFICATE OF SERVICE

        I, TYLAR C.M. TAPP, III, do hereby certify that on this 16th day of January, 2020, I
have duly served a copy of the foregoing by placing same in the U.S. Mail, postage thereon
fully prepaid, or by hand delivery, addressed to:

       Hon. Kristin H. Bryant
       Assistant U.S. Attorney
       PO Box 1229
       Little Rock, AR 72203

                                                 /s/ Tylar C.M. Tapp, III
                                                 TYLAR C.M. TAPP, III
